DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on: 6/25/2021.
Claims 1 – 20 are pending.
Claim 13 has been amended.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 20, same reasons of Action sent on 04/01/2021.
The closest references are found based on the updated search:
Martel (US 2020/0408810 A1) discloses a current sensor for determining the level of the current of a conductor of a low-voltage circuit, comprising: a current transformer, including a magnetic core, to measure the level of the current of the conductor and to supply energy to the current sensor, the magnetic core being an annular core including a core inner diameter, a middle diameter and a core outer diameter, wherein the annular core is wound with a secondary winding to form a wound inner core, including an inner opening with an inner diameter and an outer circumference with an outer diameter, wherein the conductor, forming a primary winding of the current transformer, is guided through the inner opening (see claim 1).
Beiner et al. (US 2020/0309823 A1) suggests a measuring sensor comprising: at least one inductive current transformer configured to generate an electrical measurement signal 
Kinsella (US 2019/0324075 A1) teaches a ratio metric (RM) sensor assembly for sensing a service current being drawn from an electrical service through a service line by an electric branch circuit to support real-time monitoring of the electrical integrity of the electrical branch circuit, the RM sensor assembly comprising: an RM current sensor assembly comprising: a current divider formed of: a low impedance conductor, the low impedance conductor configured to be conductively coupled in series with the service line carrying the service current to the electrical branch (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 13, and 20, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/3/2021